Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
1.	This is a first non-final Office Action on the merits for application 17/321867. Claims 1-20 are pending examination.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 05/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	
	
Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 1 is/are drawn to method (i.e., a process), claim(s) 20 is/are drawn to a system (i.e., a machine/manufacture), and claim(s) 19 is/are drawn to non-transitory computer readable medium (i.e., a machine/manufacture). As such, claims 1, 19, and 20 is/are drawn to one of the statutory categories of invention.
Claims 1-20 are directed to evaluating health risk. Specifically, the claims recite determining, a first health impact of an item purchased from a merchant, based on first data associated with the item and demographic information associated with the user; determining, kind of activities of the user from second data associated with a level of activity monitored by an activity tracking service; determining, a second health impact based on the level of activity, the kind of activities and the demographic information associated with the user; and selecting, an advertisement based on medical data, and at least one of the first health impact, the second health impact or the demographic information associated with the user, which is grouped within the Mathematical Concepts and is similar to the concept of (mathematical relationships and mathematical calculations) and Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as processor, non-transitory tangible computer-readable storage medium, network interface, memory merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. Specifically, the processor, non-transitory tangible computer-readable storage medium, network interface, memory perform(s) the steps or functions of determining, a first health impact of an item purchased from a merchant, based on first data associated with the item and demographic information associated with the user; determining, kind of activities of the user from second data associated with a level of activity monitored by an activity tracking service; determining, a second health impact based on the level of activity, the kind of activities and the demographic information associated with the user; and selecting, an advertisement based on medical data, and at least one of the first health impact, the second health impact or the demographic information associated with the user. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a processor, non-transitory tangible computer-readable storage medium, network interface, memory to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of evaluating health risk. As discussed above, taking the claim elements separately, the processor, non-transitory tangible computer-readable storage medium, network interface, memory perform(s) the steps or functions of determining, a first health impact of an item purchased from a merchant, based on first data associated with the item and demographic information associated with the user; determining, kind of activities of the user from second data associated with a level of activity monitored by an activity tracking service; determining, a second health impact based on the level of activity, the kind of activities and the demographic information associated with the user; and selecting, an advertisement based on medical data, and at least one of the first health impact, the second health impact or the demographic information associated with the user. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of evaluating health risk. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
As for dependent claims 2-18 further describe the abstract idea of evaluating health risk. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.


4.	The prior art of record does not teach neither singly nor in combination the limitations of claims 1-20.

NPL Reference
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The NPL “Effectiveness of a web-based health risk assessment with individually-tailored feedback on lifestyle behaviour: study protocol” describes “Physical inactivity, unhealthy dietary habits, smoking and high alcohol consumption are recognized risk factors for cardiovascular disease and cancer. Web-based health risk assessments with tailored feedback seem promising in promoting a healthy lifestyle. This study evaluates the effectiveness of a web-based health risk assessment with individually-tailored feedback on lifestyle behaviour, conducted in a worksite setting”.

	
Pertinent Art
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference#AU 2005289834 A1 teaches similar invention which describes a SYSTEM AND METHOD FOR LEVERAGING HEALTH CARE AT A POINT OF SALE Field of the Invention [0001] The present invention related generally to the field of healthcare, and more particularly to a novel system and business method for leveraging health care to address the needs of all stakeholders in a retail environment. Background of the Invention [0002] Many pharmacies that fill patients prescriptions for medicine and related doctor prescribed healthcare and medical supply products are located in and operated within larger retail outlets. It is the case however, that most patients' needs are not fully met in the retail setting. This is exemplified by a typical prescription filling process scenario whereby a medical doctor writes a prescription for the patient, and the patient visits the pharmacy to have the prescription filled. The pharmacist receives the handwritten prescription which if often partially legible, requiring the pharmacist to makes a clarifying phone call, e.g., 30% of the time. Upon clarification by the prescribing doctor, the fulfillment is documented. Typically, any interaction or formulary violations associated with the filled prescription causes more work for the pharmacist. Moreover, in most cases, the pharmacist is often too busy to provide appropriate counseling to the patient/consumer and no compliance follow-up is performed. [0003] Most inconvenient for the patient is the fact that throughout the prescription fulfillment process at the retail outlet, there is significant patient wait time. For instance, statistics reveal an average wait from the time of prescription drop off to the time of picking up the filled prescription at the local pharmacy is between 25 to 30 minutes. While most pharmacies that fill patients prescriptions for doctor prescribed healthcare and medical supply products are located and operated within larger retail outlets or "drug stores" (e.g., Walgreen, CVS, Eckerd, Rite-Aid, etc.,) having a "front-end" including non-prescription merchandise such as over-the-counter 1 WO 2006/036712 PCT/US2005/033888 (OTC) health-care merchandise, e.g., such as OTC medications, health and beauty aids, and other items such as convenience foods and drinks, greeting cards and stationery items, it is often the case that most patients do not optimize their time within these retail outlets. The patient prescription fill wait time is typically idle ('dead') time and, oftentimes the patient may either wait and do nothing, shop for unneeded or unrelated merchandise, or even exit the store to shop and/or make item purchases at a nearby store and return later to pick up the filled prescription product. This is a loss situation for the retail pharmacy as potential customer revenue is lost for those patients that wait and do nothing, or exit the store to shop elsewhere. [00041 Further, to the patient's detriment, proper patient counseling/instruction is typically never provided by the pharmacist and the patient may not fully understand the treatment. Questions the patient may have regarding use of the prescribed product often go unanswered and the patient typically must call the prescribing physician's office for clarification. All these factors contribute to the deterioration of any patient/pharmacy relationship that may have existed, as the patient experiences little or no customer satisfaction. This situation is exacerbated by the pharmacy's burden of processing ever increasing amounts of prescription orders, dispensing medications, and billing. [0005] Furthermore, there currently exists a prescription drug persistence and compliance problem. That is, statistics reveal that that about 10% of the prescriptions written are never filled and about 25% of prescriptions that are indicated for renewal, are never renewed. Moreover, statistics reveal that about 50% of prescription drugs that are dispensed, are taken by patient's at sub-optimum dosages, e.g., reduced dosage, in contradiction to the prescribed dose. This may be attributable to the side effects that the patient experiences when taking the prescribed drug. These persistence and compliance issues tend to prolong the treatment duration and increase the cost of patient healthcare. [0006] Efforts have been made to increase customer satisfaction by way of technological improvements. The advent and implementation of point-of-sale (POS) equipment and quick response programs improve efficiency and productivity in drugstores. Electronic POS scanners, 2 WO 2006/036712 PCT/US2005/033888 which are linked to a computer network, read the universal product code (UPC) labels on products. This information, detailing exactly what shoppers are buying, is captured and stored in a database, where the retailer can study it. POS scanners also reduce labor costs and enhance price accuracy by eliminating the need to mark items individually. From the customer's perspective, scanners reduce checkout time and generate a receipt detailing the type and price of each item purchased. More recent innovations include central fulfillment and central procurement facilities, pharmacy workflow software, and automated dispensing equipment and picking systems can be tied into management information systems to enable pharmacists and technicians to order, pick, price, dispense, and bill for drugs more quickly and efficiently. Many pharmacies are now installing automated dispensing machines, giving pharmacists more time to work on drug utilization reviews. [0007] U.S. Patent No. 6,240,394 entitled METHOD AND APPARATUS FOR AUTOMATICALLY GENERATING ADVISIORY INFORMATION FOR PHARMACY PATIENTS describes a system directed to generating targeted advisory messages to pharmacy patients based on the combination of various data including the National Drug Codes (NDC) of the prescription drug, and the patient's age, gender, new script or renewal and payor information. The advisory messages generated include all types of information to pharmacy patients including information about the prescribed product being dispensed, related products or procedures, promotional materials or discounts pertaining to the purchase of prescription products or other products. However, one disadvantage of the system described is that it is only based at the location of the pharmacy, provides only a single source of data capture, and generates the targeted message or promotion at the time of dispensing the prescription after the patient has waited. [0008] It would be highly desirable to provide a system and method that would enhance the customer experience in having their prescriptions fulfilled and optimize the patient wait time by encouraging front-end product purchase for products related to the prescription being filled. 3 WO 2006/036712 PCT/US2005/033888 [0009] It would further be highly desirable to provide a system and method that would enhance the customer experience by enabling pharmacies to provide improved patient counseling leading to improved pharmacy/patient relationships and prescription drug persistence and compliance that will lead to improved health care outcomes. [0010] It would further be highly desirable to provide a system and method that would optimize the retail outlet's revenue per patient/customer all the while optimizing the customer prescription wait time experience by providing promotions encouraging patient's purchase of related non prescription products that enhance safety or increase efficacy of the prescription drugs that are being dispensed to them. [0011] Given the case that number of prescriptions in the United States is rapidly increasing, e.g., about three billion prescriptions are written each year with the number expected to increase, it would be highly advantageous to leverage healthcare and facilitate a customer's adding to the market basket. SUMMARY OF THE INVENTION [0012] It is an object of the present invention is to provide a system, method and computer program product that leverages healthcare by providing functionality enabling the generation of targeted messages for enhancing the patient's experience while waiting for their prescription to be filled. The invention addresses directly the issue of leveraging healthcare by optimizing the customer time spent waiting to have their prescriptions filled, and particularly, by driving "foot traffic" within the pharmacy and successfully transforming patient wait time (currently 'dead' time) into a potential revenue generating opportunity for companion products. [00131 Thus, according to one aspect of the invention there is provided a system, method and computer program product for generating targeted messages for customers, the system comprising: a retail business entity having a pharmacy adapted for receiving and filling customer 4 WO 2006/036712 PCT/US2005/033888 prescriptions for products, the retail business entity further adapted to selling over the counter (OTC) products to said customers, [0014] a means for receiving information about a customer's prescription at the time of filling, and associating a complementary OTC product for potential use by said customers; and, [0015] a means responsive to said received information for a generating customer targeted message promoting use and/or purchase of said associated complementary OTC product available for purchase at the retail business entity. [0016] Advantageously, the customer targeted message is generated at the point of sale for said patient and includes a promotion discount coupon for the complementary OTC product which is redeemable at the retail business entity while the customer prescription is being filled. However, it is within the scope of the invention to additionally offer coupons, for other products that may be intended to occupy the customer's time while waiting for their prescription to be filled, such as beverages, magazines, food items such as snacks, etc., besides the complementary non prescription products. [00171 Such targeted messages are generated for receipt by the patient at the time a prescription is handed to the pharmacist further includes one or more of: managed care formulary compliance; instant consumer rebates/tier leveling rebates; prescription drug to OTC availability; companion sales (couponing); new product launches/line extensions; and, persistence and compliance/disease management programs. [0018] According to another aspect of the invention, there is provided a novel method for providing goods and services to a customer through a retail business entity having a pharmacy adapted for receiving and filling customer prescriptions, the method comprising steps of: supplying products for potential purchase by customers; and, 5 WO 2006/036712 PCT/US2005/033888 generating one or more targeted messages deliverable to customers while filling prescriptions at said pharmacy for encouraging customers to purchase the products at said retail business. [0019] Advantageously, the targeted message for the customer is generated at the point of sale and includes a discount coupon for encouraging customer purchase of complementary OTC products. In one aspect, the complementary OTC products include companion products that ameliorate potential side effects associated with customer's taking of a prescription product. In another aspect, the complementary OTC products include companion products that enhance efficacy of a customer's taking of a prescription product. The discount coupons for the complementary OTC products and other products intended to occupy the customer's time while waiting are redeemable at the retail business entity while the customer prescriptions are being filled. The goods and merchandise that may be sold appeal to a broad range of patient/customers thus enabling high overall store margins. Most importantly, encouraging purchase of complementary products that reduce the side effects and providing patient education and prescriptive drug information will lead to increased persistence and compliance, thus, improving healthcare outcomes and reducing patient costs.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK ELCHANTI/Primary Examiner, Art Unit 3621